DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in interviews with Applicant’s representative, Lawrence R. Youst, Registration Number 38,795 on Tuesday, 31 August 2022 and Wednesday, 30 August 2022.
The application has been amended as follows:

SPECIFICATION
Paragraph [0047] As best seen in figure 7, yaw vanes 34a, 34b are symmetrically disposed and pivotably coupled to the aft end of fuselage 18 and more specifically to the aft end of aft door 18c. It is noted that in the illustrated embodiment, a portion of aft door 18c has been cut away to reveal yaw vane actuators 94a, 94b that are mounted within aft door 18c. Yaw vane actuator 94a is configured to tilt yaw vane 34a relative to aft door 18c about a pivot axis 96 via linkage 98a that extends through a slot 18[[d]]e in aft door 18c. Yaw vane actuator 94b is configured to tilt yaw vane 34b relative to aft door 18c about pivot axis 96 via linkage 98b that extends through a slot 18f in aft door 18c. Yaw vane actuators 94a, 94b are independently operated responsive to commands from flight control system 20 such that yaw vanes 34a, 34b may be collectively or differentially pivoted relative to aft door 18c.
Paragraph [0057] It is noted that the use of the distributed array of elevons 30 operated by flight control system 20 provides unique advantages for the safety and reliability of aircraft 10 during flight. For example, in the event that flight control system 20 detects a fault with one of the elevons 30, flight control system 20 is operable to perform corrective action responsive to the detected fault at a distributed elevon level or at a coordinated distributed elevon and propulsion assembly level. As an example and referring again to figures 5A-5D, flight control system 20 has detected a fault in elevon 30b based upon information received from one or more sensors or based upon aircraft response to prior actuation commands. As a first step, flight control system 20 shuts down further operation of elevon 30b, preferably in a neutral position as represented in figure 8A. Flight control system 20 now determines what other corrective measures should be implemented based upon the desired maneuvers to be performed by aircraft 10. For example, flight control system 20 may determine that certain operational changes are appropriate, such as selective use or nonuse of the laterally opposed elevon 30a on upper wing 14, the longitudinally opposed elevon 30d on lower wing 16 and/or the diametrically opposed elevon 30c on lower wing 16. In addition to corrective action at the distributed elevon level, flight control system 20 can augment such operations by performing corrective actions with propulsion assembly 22.

CLAIMS
1. (Currently Amended) An aircraft operable to transition between thrust-borne lift in a VTOL orientation and wing-borne lift in a biplane orientation, the aircraft comprising: 
an airframe including a first wing having wingtips, a second wing having wingtips and a fuselage extending between the first and second wings;
a propulsion assembly coupled to the fuselage, the propulsion assembly including a counter-rotating coaxial rotor system that is tiltable relative to the fuselage to generate a thrust vector, the counter-rotating coaxial rotor system defining a rotor disk;
a plurality of tail assemblies each including an elevon, each of the plurality of tail assemblies coupled to one of the wingtips such that the elevons form a distributed array of at least four elevons that are outboard of the rotor disk;

a flight control system configured to direct the thrust vector of the counter-rotating coaxial rotor system and control movements of the elevons;
wherein, in the biplane orientation, the distributed array of at least four elevons is configured to collectively provide pitch authority for the aircraft and differentially provide roll authority for the aircraft; and
wherein, when the flight control system detects a fault in a first elevon of the distributed array of at least four elevons, the flight control system commands corrective action by the other elevons of the distributed array of at least four elevons responsive to the detected in the first elevon
2. (Currently Amended) The aircraft as recited in claim 1 wherein the propulsion assembly further comprises a motor assembly and wherein the counter-rotating coaxial rotor system and the motor assembly are tiltable relative to the fuselage to generate the thrust vector.
3. (Currently Amended) The aircraft as recited in claim 1 wherein the counter-rotating coaxial rotor system is configured to provide thrust in line with a yaw axis of the aircraft in the VTOL orientation and in line with a roll axis of the aircraft in the biplane orientation.
4. – 5.  (Cancelled).
6.  (Currently Amended)  The aircraft as recited in claim 1 wherein, responsive to the fault detected in the first elevon and with the first elevon in a neutral position, the flight control system is configured to maintain a laterally opposed elevon of the distributed array of at least four elevons in a neutral position and to actuate a longitudinally opposed elevon and a diametrically opposed elevon of the distributed array of at least four elevons to provide pitch authority to the aircraft.
7.  (Currently Amended)  The aircraft as recited in claim 1 wherein, responsive to the fault detected in the first elevon and with the first elevon in a neutral position, the flight control system is configured to maintain a diametrically opposed elevon of the distributed array of at least four elevons in a neutral position and to actuate a longitudinally opposed elevon and a laterally opposed elevon of the distributed array of at least four elevons to provide roll authority to the aircraft.
8.  (Currently Amended)  The aircraft as recited in claim 1 wherein, responsive to the fault detected in the first elevon and with the first elevon in an actuated position, the flight control system is configured to actuate a longitudinally opposed elevon of the distributed array of at least four elevons to an opposing actuated position to cancel pitch and roll moments.
9. (Currently Amended) An aircraft operable to transition between thrust-borne lift in a VTOL orientation and wing-borne lift in a biplane orientation, the aircraft comprising:
an airframe including a first wing having wingtips, a second wing having wingtips and a fuselage extending between the first and second wings;
a propulsion assembly coupled to the fuselage, the propulsion assembly including a counter-rotating coaxial rotor system having first and second rotor assemblies, the counter-rotating coaxial rotor system tiltable relative to the fuselage to generate a thrust vector, the counter-rotating coaxial rotor system defining a rotor disk;
a plurality of tail assemblies each including an elevon, each of the plurality of tail assemblies coupled to one of the wingtips such that the elevons form a distributed array of at least four elevons that are outboard of the rotor disk;

a flight control system configured to direct the thrust vector of the counter-rotating coaxial rotor system, control rotor speeds and collective pitches of the first and second rotor assemblies and control movements of the elevons;
wherein, in the biplane orientation, the distributed array of at least four elevons is configured to collectively provide pitch authority for the aircraft and differentially provide roll authority for the aircraft; and
wherein, when the flight control system detects a fault in a first elevon of the distributed array of at least four elevons, the flight control system commands corrective action by the other elevons of the distributed array of at least four elevons responsive to the detected in the first elevon
10. (Currently Amended) The aircraft as recited in claim 9 wherein the propulsion assembly further comprises a motor assembly and wherein the counter-rotating coaxial rotor system and the motor assembly are tiltable relative to the fuselage to generate the thrust vector.
11. (Currently Amended) The aircraft as recited in claim 9 wherein the counter-rotating coaxial rotor system is configured to provide thrust in line with a yaw axis of the aircraft in the VTOL orientation and in line with a roll axis of the aircraft in the biplane orientation.
12. (Currently Amended) The aircraft as recited in claim 9 wherein, responsive to the fault detected in the first elevon and with the first elevon in a neutral position, the flight control system is configured to maintain a laterally opposed elevon of the distributed array of at least four elevons in a neutral position, to actuate a longitudinally opposed elevon and a diametrically opposed elevon of the distributed array of at least four elevons and to tilt the counter-rotating coaxial rotor system to generate the thrust vector to provide pitch authority to the aircraft.
13.  (Currently Amended)  The aircraft as recited in claim 9 wherein, responsive to the fault detected in the first elevon and with the first elevon in a neutral position, the flight control system is configured to maintain a diametrically opposed elevon of the distributed array of at least four elevons in a neutral position, to actuate a longitudinally opposed elevon and a laterally opposed elevon of the distributed array of at least four elevons and to differentially operate the first and second rotor assemblies by adjusting the rotor speeds to provide roll authority to the aircraft.
14.  (Currently Amended)  The aircraft as recited in claim 9 wherein, responsive to the fault detected in the first elevon and with the first elevon in a neutral position, the flight control system is configured to maintain a diametrically opposed elevon of the distributed array of at least four elevons in a neutral position, to actuate a longitudinally opposed elevon and a laterally opposed elevon of the distributed array of at least four elevons and to differentially operate the first and second rotor assemblies by adjusting the collective pitches to provide roll authority to the aircraft.
15.  (Currently Amended)  The aircraft as recited in claim 9 wherein, responsive to the fault detected in the first elevon and with the first elevon in a neutral position, the flight control system is configured to maintain a diametrically opposed elevon of the distributed array of at least four elevons in a neutral position, to actuate a longitudinally opposed elevon and a laterally opposed elevon of the distributed array of at least four elevons and to differentially operate the first and second rotor assemblies by adjusting the rotor speeds and the collective pitches to provide roll authority to the aircraft.
16.  (Currently Amended)  The aircraft as recited in claim 9 wherein, responsive to the fault detected in the first elevon and with the first elevon in an actuated position, the flight control system is configured to actuate a longitudinally opposed elevon of the distributed array of at least four elevons to an opposing actuated position to cancel pitch and roll moments.

Reasons for Allowance
The following is an Examiner’s Statement of Reasons for Allowance: The prior art of record fails to show alone or in combination, the following, in summary, as claimed:
An aircraft that transitions between thrust-borne lift in a VTOL orientation and wing- borne lift in a biplane orientation that has an airframe with first and second wings each having wingtips, a propulsion assembly that has a counter-rotating coaxial rotor system defining a rotor disk, and a plurality of tail assemblies each including an elevon and each coupled to one of the wingtips, and the elevons form a distributed array of at least four elevons that are outboard of the rotor disk.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Venkataraman et al., U.S. Patent Application Publication 2017/0349267 A1, teaches a controller applies advanced feedback control techniques to make elevon surfaces tolerant to faults in either control surface (See e.g., ¶ [0025] & [0085]).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The Examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/
Examiner
Art Unit 3644
07 September 2022



/Nicholas McFall/Primary Examiner, Art Unit 3644